*390The opinion of the court was delivered by
Reavis, J.
Action against Whitman county for personal injuries sustained by Mary E. Einseidler, one of the plaintiffs, in crossing a county bridge. The bridge was an old and established one, and used by the people generally in the vicinity where it was situated. The county commissioners had let a contract for the construction of a new bridge not far from the site of the old one. The accident occurred on the 21st of July, 1898. In the construction of the new bridge the iron material was taken from the old one and used in the new, and in removing the iron the guard rails were taken off the old bridge. The bridge was about sixty feet long, fifteen or sixteen feet above the water level, and thirteen feet wide. Eor some time previous to the 21st of July there had been a hole in the old bridge near the west end. This had been filled with stones and dirt so as to bring it up nearly to the level of the bridge floor, but about the time the accident occurred, and a little previously, the filling had been renewed in this hole with blocks and rubbish from the new bridge. By an agreement between the contractor, who was building the new bridge, and the commissioners, the contractor, in consideration of being relieved from dismantling and removing- the bridge, by direction of the commissioners, put props and braces under it sufficient to sustain ordinary travel and heavy loads. On the day of the accident Mrs. Einseidler passed over the bridge, and, returning within an hour or two afterwards, her team, consisting of two horses attached to a carriage, became frightened at the hole in the bridge and the rubbish thrown therein, and •backed off about fourteen feet back of the west approach, when the carriage and team fell with her a distance of about nineteen feet, causing the injuries complained of. The team was an ordinarily gentle one. There was judg*391ment for the plaintiffs, and many errors are assigned here.
The proposed instructions on the part of the defendant tendered and refused by the court have all been examined, and, while several of them contain a fair expression of the law applicable to the facts before the court, the instructions given substantially cover them. There was no evidence upon which to predicate the proposed instruction that the negligence was that of an independent contractor in the prosecution of his work. It was the duty of the county to maintain the bridge in repair or to condemn it, and in some manner to close it to public travel. There was testimony tending to show that the county commissionérs, through the one who had charge of the roads in the district in which this bridge was situated, were advised of its defective nature; and it would seem that the direction of the commissioners to the contractor to prop the bridge so that it could still be used for travel indicated that defendant was sufficiently informed of its condition. The court instructed the jury that, if it found that ordinary care and prudence would dictate that rails or barriers should be maintained upon the bridge pursuant to a proper regard for the safety of public travel, and that the county failed to erect or maintain such barriers of suitable character to prevent accidents, or if the jury was satisfied by a fair preponderance of the evidence that the rails or barriers which were sufficient to protect the public from accidents on the bridge were removed by direction of the county commissioners, and the bridge thus left open to public travel, and through such neglect Mrs. Einseidler was injured, then the verdict should be against the defendant. The court further, in the same instruction, said:
“ The question of negligence was left to the sound judgment and discretion of the jury under the instructions of the court to determine whether the county had performed its duty to the public.”
*392This instruction, is complained of as charging that it was the duty of the county to maintain guard rails, and it was negligence if they were not maintained. The evidence clearly tended to show that the absence of rails or barriers was a cause contributory to the accident. The hole filled with rubbish frightened the horses, and the absence of a barrier made the backing off easy. It was correctly left to the jury to determine to what degree the absence of barriera was an element contributing to the accident. The duty of the county was stated in Kirtley v. Spokane County, 20 Wash. 111 (51 Pac. 936).
Defendant maintained that Mrs. Einseidler was guilty of contributory negligence because, having passed over the bridge an hour or two before the accident happened, she should have taken notice of any defects. It is not negligence per se to pass over a defective highway or bridge where there is no convenient method of going around it. Sutton v. Snohomish, 11 Wash. 21 (39 Pac. 273, 18 Am. St. Rep. 847); Reed v. Spokane, 21 Wash. 218 (57 Pac. 803).
The contributory negligence, then, was a matter of proof and for the consideration of the jury. It was said in Walker v. Decatur County, 67 Iowa, 307 (25 N. W. 256):
“ The bridge in question was not barricaded; but from its location and situation the public were invited to pass over it. It is true that it was unsafe, and the time would come, and perhaps it had already come, when it would be imprudent for any person, in the exercise of reasonable discretion and prudence, to make the attempt to pass over it; but this was a question for the jury. The mere fact that it was unsafe would not of itself prevent a recovery.”
It was also shown that one of the employees of the contractor, but not by authority of the county, had put up a notice on the bridge with the words in substance, “Cross at your risk.” But the evidence as to whether this notice *393was readily seen or was actually there when the accident happened was very conflicting, one witness testifying that he crossed the bridge a dozen times a day, and did not observe it. Mrs. Einseidler testified she did not observe any such notice, and other testimony was that there were many placards and notices of various kinds on the bridge. But it does appear as a cogent fact that the general public used this bridge continually, and that it was kept standing for use, and from the case made by plaintiff it must be assumed that, with the knowledge of the county commissioners, it was so used. There was substantial evidence for the consideration of the jury to establish negligence on the part of the county. The facts shown at the trial do not enable the court to say that Mrs. Einseidler was guilty of contributory negligence as a matter of law; this question was properly committed to the jury, and the verdict must be conclusive.
Judgment affirmed.
Gordok, O. J., and Eullerton, J., concur.